DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 2014/0328099.

Regarding claim 16, Lin discloses a method of controlling a power converter, wherein the power converter (Fig. 1) is configured to operably control an energy storing/releasing unit (110) through a power switch (120), to convert an input voltage (191) to an output voltage (192), the power converter (Fig. 1) including a current sensing resistor (130) coupled to the power switch (120), the current sensing resistor (130) generating a current sensing signal (Vcs) according to a current flowing through the current sensing resistor (130), the method comprising: generating a first signal (Vc1)(Fig. 2) according to the current sensing signal (Vcs) occurring at a first time point (see Fig. 4)(T1) and generating a second signal (signal from 130) according to the current sensing signal (Vcs) occurring at a second time point (T4), the second time point being after the first time point (T1), wherein the first time point and the second time point are correlated to the input voltage (191); generating an input voltage related signal 

Regarding claim 17, Lin discloses adaptively adjusting the first time point (T1)(Fig. 4) and the second time point (T4) according to the input voltage (191).

Regarding claim 18, Lin discloses generate a current sensing resistor short circuit signal (Vcs) according to a result of comparing the difference between the first signal and the second signal (Vreset) with the reference signal (Vp), during a time period correlated to an operation signal controlling the power switch (120).

Regarding claim 19, Lin discloses a method of controlling a power converter (Fig. 1), wherein the power converter is configured to operably control an energy storing/releasing unit (110) through a power switch (120), to convert an input voltage (191) to an output voltage (192), the power converter including a current sensing 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839